COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


BILL C. FISKE AND NANCY B.
FISKE.
                           Appellants,

v.

THE OPERATING ENGINEERS
LOCAL UNION 953, et al.

                            Appellee.
§

§

§

§

§

No. 08-03-00445-CV

Appeal from the

327th  Judicial District Court

of El Paso County, Texas

(TC#2003-088)
 
M E M O R A N D U M    O P I N I O N


	Pending before the Court is the parties' joint motion to vacate the judgment and
dismiss case with prejudice pursuant to Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1) in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; .               .               .

	The Appellants and Appellee have complied with the requirements of Rule 42.1(a)(1).
The parties have requested that the Court grant their motion to vacate the trial court judgment
and dismiss the case with prejudice pursuant to Texas Rules of Appellate Procedure Rule
43.2(e).  Texas Rules of Appellate Procedure 43.2(e).provides that the appellate court may
vacate the trial court's judgment and dismiss the case.  Tex. R. App. P. 43.2(e).  The Court
has considered this cause on the parties' motion and concludes the motion should be granted
and the trial court's judgement be vacated and the cause be dismissed with prejudice pursuant
to the terms of their settlement agreement.  We therefore vacate the judgment of the trial
court and dismiss the case with prejudice.  
June 3, 2004

						______________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4 
Barajas, C.J., Larsen and McClure, JJ.